Title: To George Washington from Gustavus Scott, 3 November 1796
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Sir, 
                            Washington 3rd Nov. 1796
                        
                        Upon an accurate research into the several laws past by the Legislature of
                            Maryland respecting that part of the City formerly known by the names of Carrollsburgh and
                            Hamburgh, it is thought, that the order lately made by you for a reconveyance, may not be
                            extensive enough to include those Lots—We therefore take the liberty of requesting your
                            signature to the enclosed, which will include all the Lands vested in the Trustees. We have
                            the honor to be &c.,
                        
                            G. Scott
                            W. Thornton
                            A. White
                            
                        
                    